Name: Commission Regulation (EEC) No 3814/85 of 27 December 1985 adapting Regulation (EEC) No 3540/85 concerning peas, field beans and sweet lupins, by reason of the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  plant product;  tariff policy;  European construction
 Date Published: nan

 31 . 12. 85 Official Journal of the European Communities No L 368/9 COMMISSION REGULATION (EEC) No 3814/85 of 27 December 1985 adapting Regulation (EEC) No 3540/85 concerning peas , field beans and sweet lupins, by reason of the accession of Spain and Portugal 1 . The following is added to the third subparagraph of Artcle 7 (4) : 'ESP for Spain and P for Portugal'. 2 . The following terms are added to Article 31 (3) :  in the second subparagraph : 'Products importados 'Productos importados' ;  in the last subparagraph : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof, Whereas, by reason of the accession of Spain and Portugal and in accordance with Article 396 of the Act of Acces ­ sion , Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the appli ­ cation of special measures for peas, field beans and sweet lupins (') should be adapted ; Whereas, pursuant to Article 2(3) of the Treaty of Acces ­ sion , the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act, these measures to enter into force only subject to and on the date of the entry into force of the said Treaty, HAS ADOPTED THIS REGULATION :  Article 1 Regulation (EEC) No 3540/85 is hereby amended as follows : Destinado a estar bajo el control previsto en el Reglamento (CEE) n ° 3540/85' Destinado a ser colocado sob o controlo previsto no Regulamento (CEE) n ° 3540/85'. 3 . Annex V is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 342, 19 . 12 . 1985, p. 1 . No L 368/ 10 Official Journal of the European Communities 31 . 12. 85 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANEXO  ANNEXE  ALLEGATO  BIJLAGE  ANEXO BILAG V  ANHANG V  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  V  ANNEX V  ANEXO V  ANNEXE V  ALLEGATO V  BIJLAGE V  ANEXO V Liste over godkendte sorter af sÃ ¸dlupiner  Verzeichnis der zugelassenen SÃ ¼Ã lupinensorten  Ã Ã ±Ã Ã ¬Ã »Ã ¿Ã ³Ã ¿Ã  Ã Ã Ã ½ Ã µÃ ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã Ã ½ ÃÃ ¿Ã ¹Ã ºÃ ¹Ã »Ã ¹Ã Ã ½ Ã ³Ã »Ã Ã ºÃ Ã ½ Ã »Ã ¿Ã ÃÃ ¹Ã ½Ã Ã ½  List of approved varieties of sweet lupin  Lista de las variedas aprobadas de altramuces dulces  Liste des varietÃ ©s agreees de lupins doux  Elenco delle varieta riconosciute di lupini dolci  Lijst van de erkende rassen niet-bittere lupinen  Lista das variedades aprovadas de tremoÃ §os doces 1 . LUPINUS ALBUS L. 3 . LUPINUS LUTEUS L. V GUL LUPIN 2. LUPINUS ANGUSTIFOLIUS L. SMALBLADET LUPIN BLAUE LUPINE AOYÃ INON TO Ã £Ã ¤Ã Ã Ã Ã ¦Ã ¥Ã Ã Ã Ã  BLUE LUPIN HVID LUPIN WEISSE LUPINE AOYÃ INON TO Ã EYKON WHITE LUPIN ALTRAMUZ BLANCO LUPIN BLANC LUPINO BIANCO WITTE LUPINE TREMOÃ O BRANCO GELBE LUPINE AOYÃ 1NON TO KITPINON YELLOW LUPIN ALTRAMUZ AMARILLO LUPIN JAUNE LUPINO GIALLO GELE LUPINE TREMOÃ O AMARELO ALTRAMUZ AZUL LUPIN BLEU LUPINO AZZURRO BLAUWE LUPINE TREMOÃ O AZUL i 2 3 Optagelsesland / Zulassungsland / Ã §Ã Ã Ã ± Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¯Ã Ã µÃ Ã  / Country of admission / PaÃ ­s de admisiÃ ³n / Pays d'admission / Paese d'ammissione / Land van toelating / PaÃ ­s de admissÃ £o Sort / Sorte / Ã Ã ¿Ã ¹Ã ºÃ ¹Ã »Ã ¯Ã ± / Variety / Variedad / VariÃ ©tÃ © / VarietÃ / Ras / Variadade BemÃ ¦rkninger / Bemerkungen / Ã Ã ±Ã Ã ±Ã Ã ·Ã Ã ®Ã Ã µÃ ¹Ã  / Observations / Observaciones / Observations / Osservazioni / Opmerkingen / ObservaÃ §Ã µesB D DK ESP F GB GR IRL L NL P